Claimant was a scrubwoman and janitress. The sole question is the wage rate. Award is for nine dollars a week. The employer and the carrier object that the facts do not sustain the finding of thirteen dollars and fifty cents as the weekly wage rate. Claimant, a janitress and scrubwoman, worked for two employers. She received five dollars a week from appellant for two days’ work, and lodging, board and' twenty dollars a month from the other employer. There also was proof that thirteen dollars and fifty cents was a reasonable weekly wage for persons engaged in a like employment in the locality where claimant worked. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.